Name: Commission Directive 2004/102/EC of 5 October 2004 amending Annexes II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: environmental policy;  trade;  international trade;  agricultural activity;  wood industry;  agricultural policy;  cooperation policy
 Date Published: 2004-10-06; 2006-07-05

 6.10.2004 EN Official Journal of the European Union L 309/9 COMMISSION DIRECTIVE 2004/102/EC of 5 October 2004 amending Annexes II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, Whereas: (1) Directive 2000/29/EC stipulates that wood of conifers (Coniferales), except that of Thuja L., in the form of packing cases, crates, drums, pallets, box pallets or other load boards, dunnage, spacers and bearers including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the USA shall be stripped of its bark, and shall be free from grub holes larger than 3 mm across, and shall have a moisture content expressed as a percentage of dry matter, of less than 20 %, achieved at the time of manufacture. (2) The FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade (2) contains phytosanitary measures in respect of movement of wood packaging material in the form of packing cases, crates, drums, pallets, load boards, pallet collars and dunnage, aiming at reducing the risk of introduction and/or spread of quarantine pests associated with wood packaging material, made of coniferous and non-coniferous raw wood, in use in international trade. The relevant provisions of Directive 2000/29/EC on wood packaging material should be brought in line with the provisions of the said Guidelines. (3) The provisions for wood originating in countries where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur should be modified as new technical treatments against this pathogen became available. (4) The provisions for wood originating in Russia, Kazakhstan, and Turkey and other third countries should be improved and adjusted to better protect the Community against the introduction of wood affecting harmful organisms and to take into account new technical treatments, which recently became available against wood affecting harmful organisms. (5) These improved measures should include the use of a phytosanitary certificate for wood products originating in third countries. (6) The provisions as regards Cryphonectria parasitica (Murrill.) Barr. should be modified to take into account the updated information on its presence in the Community and its risk of introduction into and spread within the Community with wood and isolated bark of Castanea Mill., by restricting them to protected zones in the Czech Republic, Denmark, Greece, Ireland, Sweden and the United Kingdom where it has been determined that this organism is not present. (7) The provisions as regards wood products which must be subjected to a plant health inspection in the country of origin or the consignor country, if originating outside the Community, before being permitted to enter the Community or moved within the Community, should be modified in the light of the changes made to the technical requirements on such wood and changes in the tariff and statistical nomenclature and the Common Customs Tariff. (8) The provisions as regards the risk of introduction of harmful organisms with isolated bark of conifers (Coniferales) originating in certain third countries should be modified, as new information became available on treatment of such isolated bark, obviating the above risk. (9) The harmful organism Ceratocystis virescens (Davidson) Moreau is likely to become the generally accepted name for the organism Ceratocystis coerulescens (MÃ ¼nch) Bakshi. (10) The relevant annexes to Directive 2000/29/EC should therefore be amended accordingly. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish by 28 February 2005 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 March 2005. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law, which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 5 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/70/EC (OJ L 127, 29.4.2004, p. 97). (2) ISPM No 15, March 2002, FAO, Rome. ANNEX 1. In Annex II, Part A, Section I, point (c) 4 is replaced by the following: 4. Ceratocystis virescens (Davidson) Moreau Plants of Acer saccharum Marsh., other than fruit and seeds, originating in the USA and Canada, wood of Acer saccharum Marsh., including wood which has not kept its natural round surface, originating in the USA and Canada. 2. In Annex II, Part A, Section II, point (c) 3, the text of the right hand column is replaced by the following: Plants of Castanea Mill and Quercus L., intended for planting, other than seeds. 3. In Annex II, Part B(c), the following point is added before point 1: 01 Cryphonectria parasitica (Murrill.) Barr. Wood, excluding wood which is bark-free, and isolated bark of Castanea Mill. CZ, DK, EL, (Crete, Lesvos) IRL, S, UK (except the Isle of Man). 4. In Annex III, Part A, point 4 is deleted. 5. Annex IV, Part A, Section I, points 1.1, 1.2, 1.3, 1.4 and 1.5 are replaced by the following: 1.1. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), except that of Thuja L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,  wood used to wedge or support non-wood cargo,  wood ofLibocedrus decurrens Torr. where there is evidence that the wood has been processed or manufactured for pencils using heat treatment to achieve a minimum temperature of 82 °C for a seven to eight-day period, but including that which has not kept its natural round surface, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood has undergone an appropriate: (a) heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes. There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii), or (b) fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (c) chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%). 1.2. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), except that of Thuja L., in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood has undergone an appropriate: (a) heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in Article 13.1.(ii), or (b) fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h). 1.3. Whether or not listed among the CN codes in Annex V, Part B, wood of Thuja L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,  wood used to wedge or support non-wood cargo, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) is bark-free, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D.  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage, or (c) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes. There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage and on the certificates referred to in Article 13.1.(ii), or (d) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (e) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%). 1.4. Whether or not listed among the CN codes in Annex V, Part B, wood of Thuja L., in the form of:  chips, particles, sawdust, shavings, wood waste and scrap, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) has been produced from debarked round wood, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule, or (c) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (d) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in Article 13.1.(ii). 1.5. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,  wood used to wedge or support non-wood cargo, but including that which has not kept its natural round surface, originating in Russia, Kazakhstan and Turkey. Official statement that the wood: (a) originates in areas known to be free from:  Monochamus spp. (non-European)  Pissodes spp. (non-European)  Scolytidae spp. (non-European) The area shall be mentioned on the certificates referred to in Article 13.1.(ii), under the rubric place of origin,  or (b) is bark-free and free from grub holes, caused by the genus Monochamus spp. (non-European), defined for this purpose as those which are larger than 3 mm across, or (c) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D . or another internationally recognised mark, put on the wood or on any wrapping in accordance with the current usage, or (d) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes. There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii), or (e) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (f) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%). 1.6. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds,  wood used to wedge or support non-wood cargo, but including that which has not kept its natural round surface, originating in third countries, other than:  Russia, Kazakhstan and Turkey,  European countries,  Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) is bark-free and free from grub holes, caused by the genus Monochamus spp. (non-European), defined for this purpose as those which are larger than 3 mm across, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage, or (c) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (d) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%), or (e) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes. There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii). 1.7. Whether or not listed among the CN codes listed in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or in part from conifers (Coniferales), originating in  Russia, Kazakhstan and Turkey,  non-European countries other than Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) originates in areas known to be free from:  Monochamus spp. (non-European)  Pissodes spp. (non-European)  Scolytidae spp. (non-European) The area shall be mentioned on the certificates referred to in Article 13.1.(ii), under the rubric place of origin,  or (b) has been produced from debarked round wood, or (c) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule, or (d) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (e) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in Article 13.1.(ii). 6. In Annex IV, Part A, Section I, a new point 2 is added: 2. Wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds, except raw wood of 6 mm thickness or less, and processed wood produced by glue, heat and pressure, or a combination thereof, coming from third countries, except Switzerland. The wood packaging material shall:  be made from debarked round wood, and  be subject to one of the approved measures as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, and  display a mark with: (a) the two-letter ISO country code, a code identifying the producer and the code identifying the approved measure applied to the wood packaging material in the mark as specified in Annex II to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade. The letters DB  shall be added to the abbreviation of the approved measure included in the said mark. and (b) in the case of wood packaging material manufactured, repaired or recycled as of 1 March 2005, also the logo as specified in Annex II to the said FAO Standard. However the requirement is not applicable on a temporary basis until 31 December 2007 in the case of wood packaging material manufactured, repaired or recycled before 28 February 2005. 7. In Annex IV, part A, Section I, point 2.1. is replaced by the following: 2.1. Wood of Acer saccharum Marsh., including wood which has not kept its natural round surface, other than in the form of:  wood intended for the production of veneer sheets,  chips, particles, sawdust, shavings, wood waste and scrap, originating in the USA and Canada. Official statement that the wood has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark Kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. 8. In Annex IV, Part A, Section I, point 2.2. is replaced by the following: 2.2. Wood of Acer saccharum Marsh., intended for the production of veneer sheets, originating in the USA and Canada. Official statement that the wood originates in areas known to be free from Ceratocystis virescens (Davidson) Moreau and is intended for the production of veneer sheets. 9. In Annex IV, part A, Section I, point 3 is replaced by the following: 3. Wood ofQuercus L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  casks, barrels, vats, tubs and other coopers products and parts thereof, of wood, including staves where there is documented evidence that the wood has been produced or manufactured using heat treatment to achieve a minimum temperature of 176 °C for 20 minutes but including wood which has not kept its natural round surface, originating in the USA. Official statement that the wood: (a) is squared so as to remove entirely the rounded surface, or (b) is bark-free and the water content is less than 20 % expressed as a percentage of the dry matter, or (c) is bark-free and has been disinfected by an appropriate hot-air or hot water treatment, or (d) if sawn, with or without residual bark attached, has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark Kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. 10. In Annex IV, Part A, Section I, point 4, is deleted. 11. In Annex IV, Part A, Section I, point 5 is replaced by the following: Wood of Platanus L., except that in the form of chips, particles, sawdust, shavings, wood waste and scrap, but including wood which has not kept its natural round surface, originating in the USA or Armenia. Official statement that the wood has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. 12. In Annex IV, Part A, Section I, point 6 is replaced by the following: Wood of Populus L., except that in the form of chips, particles, sawdust, shavings, wood waste and scrap, but including wood which has not kept its natural round surface, originating in countries of the American continent. Official statement that the wood:  is bark-free or  has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. 13. In Annex IV, Part A, Section I, point 7, is replaced by the following: 7.1. Whether or not listed among the CN codes in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap and obtained in whole or in part from:  Acer saccharum Marsh., originating in the USA and Canada,  Platanus L., originating in the USA or Armenia,  Populus L., originating in the American continent. Official statement that the wood: (a) has been produced from debarked round wood, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule, or (c) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (d) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in Article 13.1.(ii). 7.2. Whether or not listed among the CN codes in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap and obtained in whole or part from Quercus L. originating in the USA. Official statement that the wood: (a) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule, or (b) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3) and the exposure time (h), or (c) has undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in 13.1.(ii). 14. In Annex IV, Part A, Section I, a new point 7.3. is added: 7.3. Isolated bark of conifers (Coniferales), originating in non-European countries Official statement that the isolated bark: (a) has been subjected to an appropriate fumigation with a fumigant approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum bark temperature, the rate (g/m3) and the exposure time (h), or (b) has undergone an appropriate heat treatment to achieve the minimum temperature of 56 °C for at least 30 minutes, the latter to be indicated on the certificates referred to in Article 13.1.(ii). 15. In Annex IV, Part A, Section I, a new point 8 is added: 8. Wood used to wedge or support non-wood cargo, including that which has not kept its natural round surface, except raw wood of 6 mm thickness or less and processed wood produced by glue, heat and pressure, or a combination thereof, coming from third countries, except Switzerland. The wood shall: (a) be made from debarked round wood and:  be subject to one of the approved measures as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, and  display a mark with at least the two-letter ISO country code, a code identifying the producer and the code identifying the approved measure applied to the wood packaging material in the mark as specified in Annex II to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade. The letters DB  shall be added to the abbreviation of the approved measure included in the said mark. or on a temporary basis until 31 December 2007 (b) be made from bark-free wood that is free from pests and signs of live pests. 16. In Annex IV, Part A, Section I, point 11.1., is replaced by the following: 11.01. Plants of Quercus L., other than fruit and seeds, originating in the USA Without prejudice to the provisions applicable to the plants listed in Annex III(A)(2), official statement that the plants originate in areas known to be free from Ceratocystis fagacearum (Bretz) Hunt. 11.1. Plants of Castanea Mill. and Quercus L., other than fruit and seeds, originating in non-European countries Without prejudice to the prohibitions applicable to the plants listed in Annex III(A)(2) and IV(A)(I)(11.01.), official statement that no symptoms of Cronartium spp. (non-European) have been observed at the place of production or its immediate vicinity since the beginning of the last complete cycle of vegetation. 17. In Annex IV, Part A, Section I, point 12, the text in the left hand column is replaced by the following: 12. Plants of Platanus L., intended for planting, other than seeds, originating in the USA or Armenia. 18. In Annex IV, Part A, Section II, points 1 and 3 are deleted. 19. In Annex IV, Part B, a new point 6.3. is added: 6.3. Wood of Castanea Mill. (a) The wood shall be bark-free or (b) Official statement that the wood: (i) originates in areas known to be free from Cryphonectria parasitica (Murrill.) Barr. or (ii) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark Kiln-dried  or KD  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage. CZ, DK, EL, (Crete, Lesvos) IRL, S, UK (except the Isle of Man). 20. In Annex IV, Part B, point 14.1, the words without prejudice to the prohibitions applicable to the bark listed in Annex III(a)(4) in the middle column are deleted. 21. In Annex IV, Part B, points 14.2, 14.3, 14.4, 14.5 and 14.6 the words Annex III(A)(4), in the middle column are deleted. 22. In Annex IV, Part B, a new point 14.9. is added: 14.9. Isolated bark of Castanea Mill. Official statement that the isolated bark: (a) originates in areas known to be free from Cryphonectria parasitica (Murrill.) Barr. or (b) has been subjected to fumigation or other appropriate treatment against Cryphonectria parasitica (Murrill.) Barr. to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence of the fumigation by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum bark temperature, the rate (g/m3) and the exposure time (h) CZ, DK, EL, (Crete, Lesvos) IRL, S, UK (except the Isle of Man). 23. In Annex V, Part A, Section I, shall be amended as follows: (a) Point 1.7. is replaced by the following: 1.7. Wood within the meaning of the first subparagraph of Article 2(2), where it: (a) has been obtained in whole or part from Platanus L., including wood which has not kept its natural round surface; and (b) meets one of the following descriptions laid down in Annex I, Part two to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1): CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 22 00 Non-coniferous wood, in chips or particles ex 4401 30 90 Wood waste and scrap (other than sawdust), not agglomerated in logs, briquettes, pellets or similar forms 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives ex 4404 20 00 Non-coniferous split poles; piles, pickets and stakes of non-coniferous wood, pointed but not sawn lengthwise ex 4407 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm. (b) point 1.8. is deleted 24. Annex V, Part A, Section II, shall be amended as follows: (a) point 1.10. is replaced by the following: 1.10. Wood within the meaning of the first subparagraph of Article 2(2), where it (a) has been obtained in whole or part from  conifers (Coniferales), excluding wood which is bark-free,  Castanea Mill., excluding wood which is bark-free; and (b) meets one of the following descriptions laid down in Annex I, Part two to Council Regulation (EEC) No 2658/87: CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles ex 4401 30 Wood waste and scrap (other than sawdust), not agglomerated in logs, briquettes, pellets or similar forms ex 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 20 Coniferous wood in the rough, not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives ex 4403 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives ex 4404 Split poles: piles, pickets and stakes of wood, pointed, but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood 4407 10 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm. (b) point 1.11. is replaced by the following: 1.11. Isolated bark of Castanea Mill, and conifers (Coniferales). 25. In Annex V, Part B, Section I, point 2, third indent is replaced by the following:  Acer saccharum Marsh., originating in the USA and Canada. 26. In Annex V, Part B, Section I, point 5, the first indent is replaced by the following:  conifers (Coniferales), originating in non-European countries. 27. In Annex V, Part B, Section I, point 6, is replaced by the following: 6. Wood within the meaning of the first subparagraph of Article 2(2), where it: (a) has been obtained in whole or part from one of the order, genera or species as described hereafter, except wood packaging material defined in Annex IV, Part A, Section I, Point 2:  Quercus L., including wood which has not kept its natural round surface, originating in the USA, except wood which meets the description referred to in (b) of CN code 4416 00 00 and where there is documented evidence that the wood has been processed or manufactured using a heat treatment to achieve a minimum temperature of 176 °C for 20 minutes,  Platanus, including wood which has not kept its natural round surface, originating in the USA or Armenia,  Populus L., including wood which has not kept its natural round surface, originating in countries of the American continent,  Acer saccharum Marsh., including wood which has not kept its natural round surface, originating in the USA and Canada,  Conifers (Coniferales), including wood which has not kept its natural round surface, originating in non-European countries, Kazakhstan, Russia and Turkey; and (b) meets one of the following descriptions laid down in Annex I, Part two to Council Regulation (EEC) No 2658/87: CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles 4401 30 10 Sawdust ex 4401 30 90 Other wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared 4403 20 Coniferous wood in the rough, other than treated with paint, stains, creosote or other preservatives, whether or not stripped of bark or sapwood, or roughly squared 4403 91 Oak wood (Quercus spp.) in the rough, other than treated with paint, stains, creosote or other preservatives, whether or not stripped of bark of sapwood, or roughly squared ex 4403 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood 4407 10 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 91 Oak wood (Quercus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4416 00 00 Casks, barrels, vats, tubs and other coopers products and parts thereof, of wood, including staves 9406 00 20 Prefabricated buildings of wood. 28. In Annex V, Part B, Section II, point 7, is replaced by the following: 7. Wood within the meaning of the first subparagraph of Article 2(2), where it: (a) has been obtained in whole or part from conifers (Coniferales), excluding wood which is bark-free originating in European third countries, and Castanea Mill., excluding wood which is bark-free and (b) meets one of the following descriptions laid down in Annex I, Part two to Council Regulation (EEC) No 2658/87: CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles ex 4401 30 Wood waste and scrap (other than sawdust), not agglomerated in logs, briquettes, pellets or similar forms ex 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared ex 4403 20 Coniferous wood in the rough, other than treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood or roughly squared ex 4403 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood 4407 10 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.) or beech (Fagus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 9406 00 20 Prefabricated buildings of wood. 29. In Annex V, Part B, Section II, a new point 9 is added: 9. Isolated bark of conifers (Coniferales) originating in European third countries.. (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1558/2004 (OJ L 283, 2.9.2004, p. 7).